DETAILED ACTION
Response to Amendment
1.	Amendment filed on 01/29/2021 has been entered. Claims 1 and 7 have been amended.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2016/0282964).
	As to claim 1, Kim teaches a processing apparatus, comprising: 
a first main body, having a first plane  and a second plane adjacent to the first plane (see fig. 22 below); 
a display device, disposed on the first plane (see fig. 22 below); and 
a first interface (the communication module), wherein the first interface is matched with a second interface (the communication terminal 531') of an acquisition apparatus (input pen 500-1, fig. 24),  in a form of a stylus, the processing apparatus is configured to obtain multimedia data collected by the acquisition apparatus from the second interface after the acquisition apparatus is detachably fixed to the second plane ([0335] the communication terminal 531' is brought into contact with a communication module of the multi display apparatus 100 and exchanges data with the multi display apparatus. The communication terminal 531 protrudes from one side surface of the input pen 500-1 and is brought into contact with the communication module when the input pen 500-1 is mounted in the multi display apparatus 100, fig. 24), wherein:
 the acquisition apparatus includes a securing body at one end of the stylus (the housing 551(fig. 22) or the input pen 500-1 other than the photographer 511, fig. 24) and a pen body (photographer 511, fig. 24) hosting an image sensor ([0323] the photographer 511 includes … a charge coupled device (CCD) image sensor), the securing body is configured to secure the acquisition apparatus to the second plane of the processing apparatus ([0330] when the input pen 500-1 is mounted to the multi display apparatus 100 via a connector (not illustrated) that is provided in the multi display apparatus 100 to mount the input pen 500-1 therein,  [0335] the communication terminal 531 protrudes from one side surface of the input pen 500-1 and is brought into contact with the communication module when the input pen 500-1 is mounted in the multi display apparatus 100, fig. 24), while the pen body is co-axially rotatably attached to the securing body such that a direction of the image sensor can be adjusted ([0340] the connection arm 552 is connected with one end of the housing 551 and connects the housing 551 to the photographer 511. Two opposite connection arms 552 may be formed at one end of the housing 551 in parallel with the housing 551, and the connection arms 552 are connected with opposite side surfaces of a housing 5112 of the photographer 511 through a shaft (not illustrated). Accordingly, the photographer 511 is rotatable about the shaft. Accordingly, the photographer 511 may photograph a subject which is located ahead of it, and also, may turn around and photograph a subject that is located above or behind it).  


    PNG
    media_image1.png
    642
    682
    media_image1.png
    Greyscale


As to claim 2, Kim teaches the apparatus, further comprising: a first acquisition device, wherein the first acquisition device has a different acquisition function from a second acquisition device of the acquisition apparatus ([0309] referring to FIG. 20, the input pen 500 includes a sensor 510, a controller 520, and a communicator 530, [0310] the sensor 510 may include at least one of a camera that photographs an image, an acceleration sensor that detects acceleration corresponding 

As to claim 3, Kim teaches the apparatus, further comprising:
 a second main body (see fig. 22 below) and a connector (see fig. 22 below), wherein: -2-Attorney Docket No. 00223.0204.OQUS Application No: 16 586,973the connector is configured to connect the first main body and the second main body, and is configured to implement a change of a relative positional relationship between the first main body and the second main body ([0289] the first body 2 and the second body 4 are connected to each other by means of the hinge 185 and are movable relative to each other); the first main body includes a first side end (see fig. 22 below) and a second side end (see fig. 22 below), the first side end is an end of the first main body away from the connector (hinge, fig. 22), and the second side end is an end of the first main body adjacent to the first side end (as seen in fig. 22 below); and the first interface (the communication module) is disposed on the second plane ([0335] the communication terminal 531 protrudes from one side surface of the input pen 500-1 and is brought into contact with the communication module when the input pen 500-1 is mounted in the multi display apparatus 100, fig. 22), and the second plane corresponds to the first side end or corresponds to the second side end (as seen in fig. 22 below).  


    PNG
    media_image2.png
    770
    770
    media_image2.png
    Greyscale


As to claim 4, Kim teaches the apparatus, further comprising: a first fixing device (the communication module), wherein: the first fixing device is disposed on the second plane, and is configured to fix the acquisition apparatus after the first interface matches the second interface ([0335] the communication terminal 531 protrudes from one side surface of the input pen 500-1 and is brought into contact with and the first fixing device is used as the first interface; or the first fixing device is configured to enable the acquisition apparatus to face two or more directions while keeping the acquisition apparatus fixed to the second plane ([0335] the communication terminal 531' is brought into contact with a communication module of the multi display apparatus 100 and exchanges data with the multi display apparatus. The communication terminal 531 protrudes from one side surface of the input pen 500-1 and is brought into contact with the communication module when the input pen 500-1 is mounted in the multi display apparatus 100, fig. 24).  

As to claim 5, Kim teaches the apparatus, wherein: the first main body has a first surface, wherein the first surface includes the first plane (second body 4 + second display 190b, fig. 19; Note that:  examiner considers area of the first surface and the first plane to be equal); and a ratio of the first plane to the first surface exceeds a threshold (ratio is equal to one as the areas are considered to be equal. Note that: the value of a threshold is not defined in the claim and it is also not clear which ratio the applicant is referring to. It is not clear whether it is the ratio of areas, width, or length).  


As to claim 7, Kim teaches a processing system, comprising: 
a processing apparatus (multi display apparatus 100, fig. 22) and an acquisition apparatus (input pen 500-1, fig. 24), wherein: the processing apparatus includes: a first main body (see fig. 22 below) including a circuitry (communicator, a display device (first display 190a, second display 190b, figs. 3 and 22), and a first interface (the communication module), wherein the first main body has a first plane and a second plane adjacent to the first plane, and the display device is disposed on the first plane (see fig. 22 below); 
the acquisition apparatus in a form of a stylus includes a second interface (the communication terminal 531'), securing body at one end of the stylus (the housing 551(fig. 22) or the input pen 500-1 other than the photographer 511, fig. 24) and a pen body (photographer 511, fig. 24) with an imaging sensor integrated ([0323] the photographer 511 includes … a charge coupled device (CCD) image sensor), the securing body is configured to secure the acquisition apparatus to the second plane ([0330] when the input pen 500-1 is mounted to the multi display apparatus 100 via a connector (not illustrated) that is provided in the multi display apparatus 100 to mount the input pen 500-1 therein,  [0335] the communication terminal 531 protrudes from one side surface of the input pen 500-1 and is brought into contact with the communication module when the input pen 500-1 is mounted in the multi display apparatus 100, fig. 24) while the pen body is co-axially rotatably attached to the securing body such that a direction of the sensor can be adjusted ([0340] the connection arm 552 is connected with one end of the housing 551 and connects the housing 551 to the photographer 511. Two opposite connection arms 552 may be formed at one end of the housing 551 in parallel with the housing 551, and the connection arms 552 are connected with opposite side surfaces of a housing 5112 of the photographer 511 through a shaft (not illustrated). Accordingly, the photographer 511 is rotatable about the shaft. Accordingly, the photographer 511 may photograph a 
the first interface is configured to obtain multimedia data collected by the acquisition apparatus from the second interface after the acquisition apparatus is detachably fixed to the second plane ([0335] the communication terminal 531' is brought into contact with a communication module of the multi display apparatus 100 and exchanges data with the multi display apparatus. The communication terminal 531 protrudes from one side surface of the input pen 500-1 and is brought into contact with the communication module when the input pen 500-1 is mounted in the multi display apparatus 100, fig. 24).  


    PNG
    media_image1.png
    642
    682
    media_image1.png
    Greyscale


As to claim 8, Kim teaches the system, wherein: -4-Attorney Docket No. 00223.0204.OQUSApplication No: 16 586,973 the processing apparatus further includes a first fixing device (the communication module), and the first fixing device is disposed on the second plane ([0335] the communication terminal 531 protrudes from one side surface of the input pen 500-1 and is brought into contact with the communication module when the input pen 500-1 is mounted in the multi display apparatus 100); the acquisition apparatus further includes a second fixing device (the communication terminal 531'); and the first fixing device and the second fixing device are configured to fix the acquisition apparatus after the first interface matches the second interface ([0335] the communication terminal 531' is brought into contact with a communication module of the multi display apparatus 100 and exchanges data with the multi display apparatus. The communication terminal 531 protrudes from one side surface of the input pen 500-1 and is brought into contact with the communication module when the input pen 500-1 is mounted in the multi display apparatus 100, fig. 24).  

As to claim 9, Kim teaches the system, wherein: the second fixing device (the communication terminal 531') is configured to enable the acquisition apparatus to face two or more directions while keeping the acquisition apparatus fixed to the second plane ([0340] the connection arm 552 is connected with one end of the housing 551 and connects the housing 551 to the photographer 511. Two opposite connection arms 552 may be formed at one end of the housing 551 in parallel with the housing 551, and the connection arms 552 are connected with opposite side surfaces of a housing 5112 of the photographer 511 through a shaft (not illustrated). Accordingly, the photographer 511 is rotatable about the shaft. Accordingly, the photographer 511 may photograph a subject which is located ahead of it, and also, may turn around and photograph a subject that is located above or behind it. Note that the communication terminal 531 with protrudes is part of the housing 551 of the stylus (see fig. 24)).  



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0282964) in view of Namkung (US 2014/0125606).
	As to claim 6, Kim does not teach the apparatus as claimed.
	However, Namkung teaches the apparatus, wherein: the processing apparatus is provided with a receiving cavity (stylus pen accommodating groove 320, fig. 12), wherein the receiving cavity is configured to accommodate the acquisition apparatus in response to the first interface being unmatched with the second interface ([0117] the stylus pen 200 is provided with a wireless communication device and the sensing part 142 provided in the mobile terminal is the device configured to receive an electrical signal transmitted from the wireless communication device of the stylus pen 200).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Kim, wherein: the processing apparatus is provided with a receiving cavity, wherein the receiving cavity is configured to accommodate the acquisition apparatus in response to the first interface being unmatched with the second interface, as suggested by Namkung so that “the risks of .

7.	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0282964) in view of Marggraff et al (US 2009/0000832).
As to claim 10, Kim fail to teach the acquisition apparatus as claimed.
However, Marggraff teaches the system, wherein: the acquisition apparatus further includes a base (docking station 110, fig. 1), wherein: the base is provided with a third interface ([0019] the docking station 110 is mechanically and electrically configured to receive the smart pen 100); and after the second interface is connected to the third interface, the base is configured to provide the acquisition apparatus with one or more first functions that are different from an acquisition function of the acquisition apparatus to collect the multimedia data ([0019] when the smart pen 100 is docked the docking station 110 may enable electronic communications between the computing system 120 and the smart pen 100. The docking station 110 may also provide electrical power to recharge a battery in the smart pen 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Kim, after the second interface is connected to the third interface, the base is configured to provide the acquisition apparatus with one or more first functions that are different from an acquisition function 
As to claim 11, Kim in view of Marggraff teaches the system, wherein: the one or more first functions include one or more selected from a charging function, a storage function, a Wi-Fi connection function, a sound output function, a fixing function, a sound collection function, a photo function, a video function, a power receiving function, and a reset function (Marggraff: [0019] the docking station 110 may also provide electrical power to recharge a battery in the smart pen 100).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEN W BOGALE/Examiner, Art Unit 2628      

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628